DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0014795) in view of Ishizaka et al (US 2006/0211246) and Kang et al (US 9,287,113).
Lee discloses a film forming apparatus (Fig. 1) comprising: a processing container including a stage 11 on which a substrate 1 as an object on which a film is to be formed is placed [0051]; a first electrode 4 disposed inside the processing container to face the stage 11 [0051]; a second electrode 2 [0051]; a power supply 5, 50 configured to supply radio frequency power to each electrode [0051]; and a gas supplier 21, 22, 23 to alternately supply [0052] a silicon-containing gas and a nitriding gas that nitrides silicon, into the processing container [0045]; [0051]; and generating plasma to perform a film formation [0054]-[0055]. The magnitude of the radio frequency power to be supplied can be adjusted to control the stress in the film [0036]-[0037].
Lee does not disclose the second electrode 2 is disposed around the first electrode while facing the stage or an adjuster configured to adjust the magnitude of the radio frequency power and a controller configured to control the magnitude using the adjuster.
Ishizaka discloses a film forming apparatus wherein the second electrode 30A is disposed around the first electrode 30 (Fig. 1B) [0042] as an alternative to the second electrode being within the stage [0039] (Fig. 1A). The film forming apparatus can be used to form silicon nitride films [0099]. 
Kang discloses a film forming apparatus wherein radio frequency power may be controlled. An adjuster may be configured to adjust the RF power and a controller is configured to control the magnitude of the RF power using the adjuster (Col. 23, line 60-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose the second electrode of Lee around the first electrode as suggested by Ishizaka since it was a suitable alternative to generating the plasma to disposing the electrode within the stage and to incorporate the adjuster and controller of Kang into the apparatus of Lee in order since these were suitable means to control the magnitude of the RF power to adjust the film stress.
Regarding Claims 2-6 and 8-11, Kang discloses that the controller is configured to control the magnitude of the RF power using the adjuster such that plasma density distribution is uniform (Col. 17, lines 53-58). It would have been obvious in light of the above teachings of Lee and Kang to control the RF power to either be increased or decreased for a desired film stress. Kang discloses that RF plasma generation time may be controlled to adjust the film stress (Col. 17, lines 27-28). Kang discloses that the deposited film may also be titanium oxide using precursors such as titanium halides and oxygen (Col. 15, line 60-Col. 16, line 28). Lee discloses that the stage includes a heater embedded therein [0051] so as to heat the substrate to a temperature of 200°C or lower [0041]. 
Thus, claims 1-6 and 8-11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lee, Ishizaka, and Kang.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0014795) in view of Ishizaka et al (US 2006/0211246).


Lee does not disclose the second electrode 2 is disposed around the first electrode.
Ishizaka discloses a film forming apparatus wherein the second electrode 30A is disposed around the first electrode 30 (Fig. 1B) [0042] as an alternative to the second electrode being within the stage [0039] (Fig. 1A). The film forming apparatus can be used to form silicon nitride films [0099]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose the second electrode of Lee around the first electrode as suggested by Ishizaka since it was a suitable alternative to generating the plasma to disposing the electrode within the stage.
Thus, claim 7 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lee and Ishizaka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715